902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Briscoe Arthur HARRIS, II, Plaintiff-Appellant,v.Glenn LLOYD, Sheriff;  H.L. Moore;  Staunton PoliceDepartment, Defendants-Appellees.
No. 89-6701.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1989.Decided April 20, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  B. Waugh Crigler, United States Magistrate.  (C/A No. 88-219-H)
Briscoe Arthur Harris, II, appellant pro se.
James Greer Welsh, J. Ross Newell, III, Timberlake, Smith, Thomas & Moses, PC, Staunton, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Briscoe Arthur Harris II appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Lloyd, CA-88-219-H (W.D.Va. June 29, 1989).  We deny appellees' motion to dismiss Harris' notice of appeal, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.